Filing Date: 02/13/2020
Claimed Priority Date: 07/19/2017 (DIV of 15/544,645 now Abandoned)
    01/15/2016 (371 of PCT/JP2016/051075)
    01/29/2015 (JP 2015-015538)
Applicant: Koga
Examiner: Younes Boulghassoul

DETAILED ACTION
This Office action responds to the Application filed on 02/13/2020.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/789,960 filed on 02/13/2020 has been entered.  Pending in this Office action are claims 1-20.

Election/Restriction

This restriction consists of a Species Restriction. This application contains the following patentably distinct species:
Species 1, reading on Figs. 5-6
Species 2, reading on Figs. 8-9
Species 3, reading on Figs. 13-14
Species 4, reading on Figs. 17-18
Species 5, reading on Figs. 21-22
The species are independent or distinct because, as the figures show, they have mutually exclusive characteristics:
Species 1 is uniquely drawn to an embodiment in which a capacitance switching transistor 61 is connected between the source of the reset transistor 13 and the diffusion layer of the MOS capacitor 62
Species 2 is uniquely drawn to an embodiment in which a capacitance switching transistor 61 is connected between the source of the reset transistor 13 and the charge holding unit 12, and wherein the reset transistor and the MOS capacitor are biased to a same bias VDD
Species 3 is uniquely drawn to an embodiment in which a capacitance switching transistor 61 is connected between the drain of the reset transistor 13 and the charge holding unit 12, and wherein the reset transistor and the MOS capacitor are biased to GND and VDD biases respectively
 Species 4 is uniquely drawn to an embodiment in which a capacitance switching transistor 61 is connected between the drain of the reset transistor 13 and the charge holding unit 12, and wherein the reset transistor and the MOS capacitor are biased to a same bias GND
Species 5 is uniquely drawn to an embodiment in which transfer transistors 191 are connected between the source of a capacitance switching transistor 161 and respective photoelectric conversion units 111
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814